                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
IN RE:
         SHIQUITA KIM BARNES                           CASE NO. 18-51919-MAR
                                                       CHAPTER 13
                                                       HONORABLE MARK A. RANDON
                   DEBTOR.
_________________________________/
DEANNA WALLER-BUNDY (P73566)
Attorney for Debtor
P.O. Box 72113
Berkley, MI 48072
(248) 875-7720
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
__________________________/
      EX PARTE MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER
 CAPITAL FOR REFUND OF MOTION FILING FEE AND WITHDRAWAL OF MOTION
                                   (DN 42)

         Santander Consumer USA Inc. dba Chrysler Capital (the “Creditor”) filed a Motion for

Relief from the Automatic Stay on July 1, 2020 (DN 42), in connection with case number 18-51919-

MAR. The motion was inadvertently filed under the incorrect dictionary event. The Motion is for

Relief from Co-Debtor Stay, which has no filing fee. Santander Consumer USA Inc. dba Chrysler

Capital respectfully requests that the $181.00 motion filing fee be refunded as the motion was filed in

error, and further requests that the Motion (DN 42) be withdrawn.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
DATED: July 2, 2020



  18-51919-mar       Doc 44      Filed 07/02/20     Entered 07/02/20 09:14:08          Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT
IN RE:
         SHIQUITA KIM BARNES                      CASE NO. 18-51919-MAR
                                                  CHAPTER 13
                                                  HONORABLE MARK A. RANDON
                  DEBTOR.
_________________________________/
DEANNA WALLER-BUNDY (P73566)
Attorney for Debtor
P.O. Box 72113
Berkley, MI 48072
(248) 875-7720
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
__________________________/
  ORDER FOR REFUND OF MOTION FILING FEE AND WITHDRAWING MOTION

         Santander Consumer USA Inc. dba Chrysler Capital (the “Creditor”) filed an Ex Parte

Motion for Refund of Filing Fee on July 1, 2020, in connection with case number 18-51919, and

the Court being adequately advised:

         IT IS ORDERED THAT:

         1)    Santander Consumer USA Inc. dba Chrysler Capital shall be granted a refund in

the amount of $181.00, which represents the filing fee charged on July 2, 2020, regarding the

Motion for Relief from Automatic Stay (DN 42) filed in connection with the above matter.

         2)    The Motion for Relief from Automatic Stay (DN 42) is hereby withdrawn.




  18-51919-mar       Doc 44    Filed 07/02/20   Entered 07/02/20 09:14:08      Page 2 of 4
                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT
IN RE:
         SHIQUITA KIM BARNES                            CASE NO. 18-51919-MAR
                                                        CHAPTER 13
                                                        HONORABLE MARK A. RANDON
                  DEBTOR.
_________________________________/
DEANNA WALLER-BUNDY (P73566)
Attorney for Debtor
P.O. Box 72113
Berkley, MI 48072
(248) 875-7720
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 726-1000
__________________________/
                PROOF OF SERVICE OF EX PARTE MOTION FOR REFUND
                  OF MOTION FILING FEE AND WITHDRAWING MOTION

        Craig S. Schoenherr, Sr., being duly sworn, says that on the 2nd day of July, 2020, a copy
of the Ex Parte Motion for Refund of Motion Filing Fee and Withdrawing Motion and this Proof
of Service was served upon:

         Krispen S. Carroll                                   Deanna Waller-Bundy
         719 Griswold, Suite 1100                             P.O. Box 72113
         Detroit, MI 48226                                    Berkley, MI 48072
                                                              (248) 875-7720
         U.S. Bankruptcy Court
         211 W. Fort St., 21st Floor
         Detroit, MI 48226




                                                  2


  18-51919-mar        Doc 44     Filed 07/02/20       Entered 07/02/20 09:14:08   Page 3 of 4
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.


                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
DATED: July 2, 2020




  18-51919-mar       Doc 44     Filed 07/02/20     Entered 07/02/20 09:14:08         Page 4 of 4
